\OOO\'|O\Ul»-I>~DJN)-\

NNNNNNNI\>N>-\r-\r-\»~r-ar-\v-\)-\»-\)-\
OO\!O\f.hn-PWNl-\O\QOO\]O\U'I»I>»(»Nl-\C>

 

 

 

 

 

 

 

 

 

 

 

-`F'LED _____REcElvED
_____ENTERED _____SERVED oN
couNSEL/PARHES oF REcoRo
JA N l 0 2019
CLERK US D|STR|CT
D|STR|CT OF NEV»¢?|§)AJRT
DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-064-RFB-VCF
Plaintif`f, Preliminary Order of Forfeitore
v.
JACK HENRY LEFTLEY,
Defendant.
This Court finds Jack Henry Leftley pled guilty to Count Two of a Three-Count
Criminal Indictment charging him with receipt or distribution of child pornography in

violation of 18 U.S.C. § 2252A(a)(2). Crirninal Indictrnent, ECF No. 28; Change of Plea,
ECF No. 52; Plea Agreement, ECF No. 53.

This Court finds Jack Henry Leftley agreed to the forfeiture of the property set forth
in the Plea Agreement, the Bill of Particulars, and the li`orfeiture Allegation of the Criminal
Indictrnent. Criminal Indictrnent, ECF No. 28; Bill of Particulars, ECF No. 35 ; Change of
Plea, ECF No. 52; Plea Agreement, ECF No. 53.

This Court Hnds, pursuant to Fed. R. Crirn. P. 32.2(b)(l) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement,
the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the
offense to which defendant Jack Henry Leftley pled guilty.

The following property is (l) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, Hlm, videotape, or other matter which contains any such
visual depiction, which Was produced, transported, mailed, shipped or received in violation

of 18 U.S.C. § 2252A(a)(2) and (2) any property, real lor personal, used or intended to be

 

\OOO\]O\UIFD~UJN»-\

NNNNNNNNN)-\)-\)-\)-l»-\r-\)-\»-\)-\»-\
OO\IO\M»[>wNv-\O\OOQ\IO\U|)J>£»N)-\O

 

and (a)(3):

 

l.

used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2) or any property

traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(l)

HGST 750GB hard drive, serial number lVKRKNGK;

. Toshiba laptop computer, serial number 27018025W, including its drive;
. Victory notebook, including its drive;
. Sony mini disk;

2
3
4
5.
6
7
8
9

Craft external hard drive;

. Seagate Barracuda lOOOG hard drive, serial number 9VPFCCJ3;
. Black Apple iPhone with colored stickers on back;

. Seagate lTB external hard drive, serial number NA7XY5WT;

. Black Huawei cell phone, serial number D2H2B9l382106518;
lO. Black iPhone with black case;

ll. Toshiba external hard drive bearing serial number 5PODNW8V;
12. Apple Macbook Pro laptop, Model A1278, serial number

Cl7FCK4GDH2G, including its drive;

13. Apple Macbook Pro laptop, Model Al706, serial number

COZTSOOYHP49, including its drive;

l4. Toshiba hard drive, serial number X4QBT9ZST3FB;
15. Toshiba hard drive, serial number 65HCTBVXTYP3;
l6. Seagate portable hard drive, serial number NASCCESS;
17. Huawei Rio L02 cell phone, Model CE0197.

(all of Which constitutes property).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce

the aforementioned property to the possession of the United States of America.

2

 

\OOO\]O\U'I)LDJN)-\

N[\JNNNNNNN»-\)-\»-\»-\)-\)-\)-\»-\v-\)-\
00 \] O\ Lll ph UJ [\) |-\ O © 00 q O\ U`l »-D~ 03 [\) b-\.O

 

 

NOW TI-[EREFORE, IT IS HEREBY ORDERED, AD.TUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Jack Henry Leftley in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, Www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be liled, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, Which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed With the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
intemet government forfeiture site, Www.forfeiture.gov.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attomey’s Office at the following address at the time of filing:
3

 

\OOO\!O\UI)PQJN»-\

NNNNNNNNN)-l»-\)-\)-a)-\H)d)-\»-\)-d
OO\'|O\U'|»I>~UJN>-\C>\OOQNO\UI»PWNHO

 

 

Daniel D. Hollingsworth

Assistant United States Attomey

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTI-[ER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTI-IER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

D.ATEDthis odayof ;>W% ,2019.

UNITED STATES DISTRICT IUDGE

 

 

 

